Citation Nr: 1433787	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 20 percent for lumbar stenosis with degenerative arthritis.   

2.  Entitlement to an increased initial rating in excess of 10 percent for sciatic nerve impairment of the right lower extremity, to include as secondary to the service-connected lumbar stenosis with degenerative arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas: a May 2011 rating decision, which granted service connection for lumbar stenosis with degenerative arthritis, and a May 2012 rating decision, which granted service connection for sciatic nerve impairment of the right lower extremity, to include as secondary to the service-connected lumbar stenosis with degenerative arthritis.   
 
In September 2012, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board regrets the additional delay, but finds that further development is necessary before a decision regarding the issues on appeal is made. 

The Veteran is currently in receipt of service connection for both lumbar stenosis with degenerative arthritis, evaluated at 20 percent disabling, and sciatic nerve impairment of the right lower extremity, to include as secondary to the service-connected lumbar stenosis with degenerative arthritis, evaluated at 10 percent disabling.   
 
At the September 2012 videoconference hearing, the Veteran testified that both his lumbar stenosis with degenerative arthritis and sciatic nerve impairment of the right lower extremity have worsened and increased in their severity since his last VA examination, which took place in November 2010.  A new examination is needed to assess the current severity of the Veteran's lumbar stenosis with degenerative arthritis and any associated neurologic symptomatology.      

Additionally, any outstanding VA and/or private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA and/or private medical records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar stenosis with degenerative arthritis and sciatic nerve impairment of the right lower extremity.  The claims file must be thoroughly reviewed by the examiner, and the examiner should note that review in the VA examination report.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supported by full and complete rationale.  The examiner should provide the following information:

a) State range of motion findings for the thoracolumbar spine.

b) Comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.

c) Discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

d) Describe the extent to which the Veteran's lumbar spine disability interferes with the Veteran's ability to work.

e) Determine the nature and current severity of all impairment due to the Veteran's service-connected lumbar stenosis with degenerative arthritis, to include sciatic nerve impairment of the right lower extremity.  

3. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



